Citation Nr: 0305883	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  01-09 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to March 
1950.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which service connection for bilateral 
hearing loss was denied.  

With regard to the claim for service connection for bilateral 
hearing loss, the Board obtained additional development, 
including a VA examination, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)) in September 2002.  A videoconference 
hearing was conducted before the undersigned Judge in July 
2002.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  The veteran has current bilateral sensorineural hearing 
loss sustained due to noise exposure during his military 
service.

3.  The veteran's non-sensorineural hearing loss is not 
related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2002).


2.  Service connection is not warranted for the non-
sensorineural component of the veteran's hearing loss.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2002).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The veteran contends that he currently suffers from hearing 
loss as a result of in-service noise exposure, and that 
service connection for his bilateral hearing loss disability 
is appropriate.  After a review of the evidence, the Board 
finds that the record supports his contentions, and that 
service connection for bilateral sensorineural hearing loss 
is warranted.  Service connection is not warranted, however, 
for the non-sensorineural component of the veteran's hearing 
loss.

I.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2002).

The veteran's service medical records do not show any 
complaint, treatment, or diagnosis of bilateral hearing loss.  

VA treatment records from November 2000 note that the veteran 
had mild to moderate sensorineural hearing loss in his right 
ear.  The November 2000 treatment record also stated that the 
veteran suffered from mild to moderate low and high frequency 
mixed hearing loss in his left ear with a region of normal 
hearing in mid-frequencies.

The veteran submitted a private medical opinion from Dr. 
Branch dated in July 2000, which stated that the veteran had 
findings consistent with previous exposure to loud sounds 
causing a sensory hearing loss.  The opinion noted an 
assessment of noised-induced sensory hearing loss, mixed 
conductive hearing loss, Eustachian tube dysfunction, and 
acute serous otitis media.   

A January 2003 VA audiological examination report shows that 
the veteran has a hearing loss disability for VA purposes 
under 38 C.F.R. § 3.385.  Between the frequencies of 500 to 
4000 Hertz, the pure tone thresholds for the veteran's right 
ear were 55 decibels at 500 hertz; 30 decibels at 1,000 
hertz; 35 decibels at 2,000 hertz; 60 decibels at 3,000 
hertz; and 65 decibels at 4,000 hertz. Audiometric testing 
disclosed that pure tone thresholds for the veteran's left 
ear were 20 decibels at 500 hertz; 10 decibels at 1,000 
hertz; 25 decibels at 2,000 hertz; 40 decibels at 3,000 
hertz; and 60 decibels at 4,000 hertz. The veteran had a 94 
percent speech recognition score in his right ear and a 94 
percent speech recognition score in his left ear.  See 
38 C.F.R. § 3.385 (2001).  The physician noted that the 
veteran had mild to moderately severe mixed hearing loss from 
500 to 4000 hertz in his right ear.  In addition, it was 
noted that the veteran had hearing threshold levels that were 
within normal limits from 500 to 2000 hertz with mild to 
moderately severe sensorineural hearing loss from 3000 to 
4000 hertz in his left ear.   


In an additional VA examination report dated in January 2003, 
the examiner diagnosed the veteran with bilateral 
sensorineural hearing loss and mixed hearing loss in his 
right ear.  In addition, the examiner opined, "It is more 
likely than not that the sensorineural hearing loss is due to 
the acoustic trauma sustained during the patient's military 
service".
 
The Board acknowledges that the veteran's service medical 
records do not show a diagnosis of bilateral hearing loss.  
Nonetheless, he does have a history of noise exposure during 
his active military service.  Moreover, the private 
physician's July 2002 opinion noted that the veteran's 
"findings were consistent with previous exposure to loud 
sounds causing a sensory hearing loss".  In the January 2003 
VA examination report, the examiner explicitly states, "it 
is more likely than not that the sensorineural hearing loss 
is due to acoustic trauma sustained during the patient's 
military service".  The Board should resolve every 
reasonable doubt in the veteran's favor.  See 38 C.F.R. 
§ 3.102 (2002).  Resolving the benefit of the doubt in favor 
of the veteran, the evidence is at least in equipoise and 
warrants a finding that his claim for service connection 
should be granted.  Based on the history of noise exposure 
the veteran sustained in service, his current diagnosis of 
bilateral sensorineural hearing loss, and the medical 
opinions that tend to show that the veteran's sensorineural 
hearing loss started in military service, the Board concludes 
that the medical evidence of record supports the grant of 
service connection for bilateral sensorineural hearing loss.  
Conversely, the non-sensorineural component of the veteran's 
hearing loss - variously reported in the right and the left 
ear at different times - has not been attributed to any 
disease or injury during the veteran's military service.  
Consequently, service connection is not warranted for the 
non-sensorineural component of the veteran's hearing loss.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for bilateral hearing 
loss.  The appellant has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  In September 2002, the Board 
further developed the veteran's claim and obtained an 
additional VA examination that was conducted in January 2003.  
All evidence identified by the veteran relative to this claim 
has been obtained and associated with the claims folder.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this regard, the RO sent the veteran a letter dated in 
June 2001, which notified the veteran of the type of evidence 
necessary to substantiate his claim.  These documents also 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  As this decision of the Board is a 
complete grant of the benefit sought on appeal - i.e., 
service connection for bilateral hearing loss - the Board 
concludes that sufficient evidence to decide the claim has 
been obtained and that any defect in the notice and 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.

Service connection for the non-sensorineural component of the 
veteran's hearing loss is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

